Case 9:20-mj-O0030-KLD Document 8 Filed 08/04/20 Page 1 of 1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

for the

 

District of Montana

 

 

United States of America )
Vv. ) Case No. MJ-20-30-M-KLD
)
Charles Clark ) Charging District: District of South Dakota
Defendant ) Charging District’s Case No. 20-50051-01

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

Place: Andrew W. Bogue U.S. Courthouse Courtroom No.: Judge Wollmann, Courtroom 2
515 Ninth Street
Rapid City, SD 57701 Date and Time: 8/21/2020 9:20 am

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: 08/03/2020, okt (OK O2 _ VA )
Jitdge's sis 's signature

Kathleen L. DeSoto, U.S. Magistrate Judge

Printed name and title

 
